Case 1:19-cv-03956-FB-CLP Document 18 Filed 09/16/19 Page 1 of 1 PagelD #: 72

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

s20 x
DOV HIKIND,
Plaintif? AFFIDAVIT OF SERVICE
; Case No. 19-cv-3956 FB-CLP
-against-
ALEXANDRIA OCASIO-CORTEZ,
Defendant.
veeeeene aoe X

 

STATE OF NEW YORK _ )
) 68.2
COUNTY OF NEW YORK )

I, CLAUDIA D. ORTIZ, being duly sworn state the following:
I am not a party to this action, am over 18 years of age and reside at Brooklyn, NY.

AFFIDAVIT OF SERVICE BY FIRST-CLASS MAIL

On September 16, 2019, I served the within Letter Opposition to Motion to Intervene by

mailing a true copy to each of the following persons at the last known address set forth after each

 

 

name below:

Towaki Komatsu

802 Fairmount Pl., Apt. 4B
Bronx, NY 10460
CLAUBKK D. ORTIZ
ree to before me this
{UE day ed 2019
LOURDES B. GARCIA
Ad whl», B. Notary Public, State of New York
qaniorn ce
NOTARY PUBLIC Commission Expires 05/02/2023

1277-000-00001: 11061828.docx
